Citation Nr: 1608250	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-12 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis and pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Appellant served on active duty from April 1978 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Appellant testified before the undersigned in May 2015.  A copy of the Board hearing transcript (Transcript) has been associated with the record.

As a matter of history, it is noted that in a June 1999 rating decision, the RO denied the claim for service connection for bilateral pes planus, noted on entrance to service, finding that evidence of record failed to demonstrate that the severity of the Appellant's pes planus was permanently increased as a result of his service.  In December 2001, the Board remanded the Appellant's claim for additional development.  In May 2003, the Board denied the claim for service connection.  

In May 2006, the Appellant sought to reopen the claim.  A November 2006 RO decision declined to reopen the matter.  In July 2009, the Board also denied the Appellant's application to reopen, finding that evidence received since the May 2003 Board decision did not relate to an unestablished fact necessary to substantiate the issue on appeal.  Specifically, the Board found that new evidence failed to show that the Appellant's preexisting pes planus was permanently aggravated during his brief period of active service.

In September 2015, the Board found that new and material evidence had been submitted to reopen the Appellant's claim for entitlement to service connection for bilateral pes planus and the issue of entitlement to service connection for bilateral pes planus was remanded so as to afford the Appellant an additional VA examination.



FINDING OF FACT

The Appellant's pes planus existed prior to his military service and was not permanently aggravated beyond normal progression during active service.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Appellant, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Appellant's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to the September 2015 Board remand, an October 2015 VA examination report discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue; the duty to assist requirement has been satisfied.  Moreover, neither the Appellant nor his representative has objected to the adequacy of the opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Board notes that the Appellant has claimed entitlement to service connection for a bilateral foot disorder to include plantar fasciitis and pes planus, or flat feet, attesting that such was aggravated during his brief period of active service.  

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that an appellant is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1131 (West 2014).  Here, the presumption of soundness does not apply.  On the Appellant's January 1978 enlistment examination report, the examiner noted mild pes planus - establishing that the Appellant's pes planus pre-existed service.  The issue then becomes whether the Appellant's pre-existing injury or disease was permanently aggravated by his brief period of military service.

In order for a pre-existing injury or disease to be considered to have been aggravated by service, there must be evidence of an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b). 

In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2015). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The Appellant's January 1978 enlistment examination showed that he had a pre-existing condition of mild pes planus; however, subsequent service treatment records did not show any other complaint or treatment of any foot-related disorder during the Appellant's brief period of service (approximately 40 days).  While he reported with knee pain in May 1978, there was no mention of foot pain at that time.  A Recruit Disposition Sheet, dated May 20, 1978, found that a Medical Board for separation was not required, and the Appellant was discharged to full duty in a recruit training status.  Service records establish that the Appellant was discharged after 1 month 8 days because his qualifications did not warrant retention.  The Appellant did not receive a medical discharge. 

The Appellant testified at a December 1999 RO hearing that he suffered many problems secondary to his flat feet, and that he sought treatment in the latter part of 1978.  During an August 2001 Board hearing, the Appellant testified that he had pain in his feet during active service due to the intensity of the marching.  The longest march he participated in was approximately 1-1/2 miles but he indicated that he ran often in boots.  Although his feet bothered him during service, he did not seek medical treatment because he was unaware of the protocol for doing so. 

In June 1982, the Appellant was evaluated at St. Joseph's Hospital due to neck and back pain related to an auto accident.  Complaints related to his feet were not presented.  On physical examination, his gait appeared normal and no findings related to the feet were noted. 

In November 1988, the Appellant was admitted to DePaul Rehabilitation Hospital.  He did not report any complaints or problems related to his feet, and a review of his systems was negative for foot problems.  A physical examination of the extremities revealed no gross bony deformities and his gait was observed to be within normal limits. 

In March 1991, the Appellant authored a case history in connection with a chiropractic visit.  He did not respond as to whether he had ever had any foot trouble, but he did indicate that he never had pain in his feet. 

Progress notes from Dr. K. (a podiatrist) indicate that the Appellant presented in July 1998 with complaints of heel pain that had existed for 1 year.  The diagnosis was plantar fasciitis and pes planus.  Custom orthotics were prescribed. 

A physical therapy discharge summary from Covenant Rehabilitation Services indicates that the Appellant received 8 out of 12 scheduled physical therapy sessions from December 1998 to March 1999 for his diagnosed bilateral plantar fasciitis with heel spurring.  The Appellant noted improvement in his painful condition when wearing his foot orthotics. 

An October 1999 statement from Dr. K. indicated that he treated the Appellant for collapsing pes planovalgus bilaterally with recent onset of plantar fasciitis over the previous year.  According to Dr. K., the Appellant's flat feet were congenital and over time the Appellant developed an overuse syndrome.  The Appellant was required to wear custom orthotics to provide additional arch support.  The provider further stated that this was a progressive deformity, and the stress of walking on poorly-supported feet has led to the development of plantar fasciitis. 

In January 2000, Dr. K. expanded on his previous statement indicating that "[p]ast weight-bearing activity in the service more likely than not has contributed to the excess strain and flattening of his feet." 

A January 2000 statement from an additional provider indicated that he had been following the Appellant for chronic pain in both feet since December 1998.  Prior to that, the Appellant was treated by Dr. C. from 1978 until December 1998.  Per the provider, the Appellant's chronic pain problem was the result of flat feet with progressive symptoms.  The provider indicated that the Appellant's flat feet were congenital, were most likely aggravated by increased stress on his foot arches as a result of prolonged standing and walking over a period of time. 

In June 2000, Dr. K. responded to the RO's request for clarification of his opinion, indicating that no medical records were available for his review.  It was to be made clear that the service did not cause the Appellant's flat feet but rather exacerbated the condition.  He pointed out that any significant time spent on the feet in service could have rendered the Appellant symptomatic leading to further strain to the foot ligaments and further laxity.  It was noted that such would cause a greater likelihood of his present condition.  The Appellant's present activity of standing daily was noted as the current cause for his foot pain. 

In September 2000, the Appellant underwent a VA examination in conjunction with his claim.  The claims folder was reviewed and the examiner set forth the Appellant's service history and the various medical opinions of record.  The Appellant reported aching and constant pain (especially underneath the medial aspect of the heel).  It was noted that the Appellant stood and walked all day as a clinical therapist and pastor. 

Based on the physical examination and x-ray, the Appellant was diagnosed with bilateral, severe pes planus and bilateral plantar fasciitis.  The examiner agreed with the other health care professionals that pes planus, after long periods of overuse and repetitive use, would develop into chronic pain and result in plantar fasciitis.  However, the examiner did not believe that "twenty-eight days of service" was sufficient enough to cause such aggravation, and he reiterated that "there is no correlation to his current symptoms and the short period of active duty.  The examiner further noted that the Appellant's current occupation involved standing and walking all day, and opined that this work was the main contributing factor to the Appellant's symptomatic pes planus. 

In a September 2001 statement, Dr. K. stated that it was his understanding that the Appellant was in the service for 40 days and was not given supportive therapy for treatment of his flat feet.  As the Appellant's treating podiatrist, he felt that the Appellant should have been treated with arch supports to prevent complications associated with flat feet and that 40 days of being on his feet would add extensive strain to the ligaments of his feet influencing a change in foot posture and symptoms. 

A January 2002 statement from the Appellant's other provider indicated that, during the prior three years, the Appellant had received treatment for various medical conditions including flat feet.  Prior to this, the Appellant was treated by this provider's predecessor, Dr. C. for a number of years for the same problem.  The Appellant has maintained throughout that his foot pain got worse during military service.  The provider further stated that "[s]ince flat foot is a congenital deformity therefore it is conceivable that his symptoms have been present for many years and have been getting worse with time." 

In May 2002, the Appellant's medical records were reviewed by a VA examiner for the purpose of obtaining another medical opinion. In pertinent part, the examiner stated the following: 

Flatfeet are a congenital condition and generally and [sic] extremely benign condition.  There is nothing in the medical records that would indicate that this patient has any evidence of significant pathology with his feet nor is there any indication that 39 days of active duty would have affected the condition of flatfeet which existed obviously prior to his service entrance.  In addition, there is no indication that this patient has significant pathology or has required significant treatment with his feet.  It is the opinion of this examiner that there is absolutely no relationship with any type of symptoms this patient has with his feet and his short duty of 39 days of active duty. 

A March 2010 VA treatment report included a review of a treatment record created during the Appellant's period of active service.  The 1978 document noted tendonitis of the left knee secondary to marching and physical activities associated with training.  It was further noted that the Appellant's pes planus deformity existed with posterior tibial dysfunction which is secondary to abnormal foot structure and function.  Given that physiological profile, per the examiner, aggressive activity such as running and marching would likely cause stress to both feet, resulting in chronic pain.  Given the Appellant's activity level while in basic training and active duty, the examiner determined that it was at least as likely as not that the Appellant's service-related activities aggravated his preexisting condition of pes planus resulting in chronic plantar fasciitis.  While the examiner did not have access to the Appellant's service medical records, he nonetheless found that it was likely that physical activity during basic training may have aggravated his foot condition.

During the Appellant's Board hearing in May 2015, his representative noted a report, dated May 30, 1978, which read "PT awaiting med board."  See Transcript, p. 2.  The Appellant testified that he specifically requested such a proceeding, due to foot and knee pain, but he separated before a Medical Board was convened.  See Transcript, pp, 7, 8.  The representative argued that this document provides evidence that the Appellant's preexisting condition was permanently aggravated by his brief active duty period.  The Board notes, however, that this document makes no mention of pes planus, or any other foot condition, and that the only orthopedic report during the Appellant's period of active duty referred to his knees.

Following the September 2015 Board remand, the Appellant was afforded an additional VA examination in October 2015.  At that time, the examiner diagnosed the Appellant with bilateral plantar fasciitis and bilateral pes planus, and it was noted that the Appellant, who served from April 29, 1978, to June 5, 1978, entered service with mild pes planus noted on entrance.  This fact, coupled with the Appellant's own statements in which he confirmed that pes planus existed prior to entrance, "clearly established" a pre-existing condition.  The Appellant reported that he experienced discomfort in his feet during his limited training period, though he did not report that he sought any specific care for his pes planus prior to separation.  This is supported by the Appellant's service treatment records, which as previously mentioned are negative for such complaints during active service.

While a notation on a report dated May 30, 1978, indicated that the Appellant was awaiting a Medical Board proceeding, the Appellant confirmed that his discharge was not at all related to any foot problem (and instead involved swimming and claustrophobia).  

Following an in-depth examination, and a complete recitation of the Appellant's extensive medical record, the examiner opined that it was less likely than not that the Appellant's pre-existing pes planus was permanently aggravated beyond normal progression during his time on active duty.  In support, it was again noted that pes planus was noted on entry, but that service treatment records were negative for any treatment of such thereafter.  It was also determined that the Appellant's reports of discomfort in his feet following long marches would represent a temporary aggravation, rather than a permanent exacerbation.  It was again noted that the Appellant was not "boarded out" due to a foot condition, and that there was no evidence of treatment for foot problems for approximately two decades after separation.

It was not until 1998 that the Appellant sought treatment for foot issues, and at that time he reported a one-year history, as opposed to a twenty-year history.  With regard to the three positive private opinions, the examiner noted that each such evaluation was performed in 2000 or after, that each related his foot problems back to his brief stint in the service, and that none of these reports accounted for the history obtained in 1998 which indicated that the Appellant reported only a one-year history of plantar fasciitis.  Further, none of these reports accounted for the Appellant's various activities over that twenty-year span after separation.  

Finally, the examiner pointed to the VA examination, conducted in September 2000 by a board-certified physiatrist with a long history of military service, which came to the same conclusion.

Following a review of the evidence in its totality, the Board finds that the most probative medical evidence weighs against the Appellant's claim.  

While a private provider authored a favorable nexus opinion which stated that the Appellant's service (although brief) aggravated his pes planus (see Letter, June 2000), the provider noted that service activity exacerbated the Appellant's condition, and that any significant time spent on his feet in service could render the Appellant symptomatic and may lead to further strain [emphasis added].  Another provider issued an opinion asserting that the Appellant's disability had been worsened by prolonged standing and walking, however, the provider did not indicate whether the Appellant's disorder was aggravated by his period of service.  See Letter, January 2002.

A September 2000 VA examiner found that there was no correlation between the Appellant's current symptomatology and the short period of time that he was in service (the VA examiner incorrectly sited the Appellant's period of service as only 28 days).  A May 2002 VA examiner provided an unfavorable nexus opinion that was based on the actual number of days that the Appellant was in service, and specifically stated that "there is absolutely no relationship with any type of symptoms this patient has with his feet and his short duty of 39 days of active duty." 

The March 2010 VA outpatient report, used to reopen the Appellant's claim for service connection, found that the Appellant's service-related activities aggravated his preexisting pes planus, though as noted, the examiner noted that he did not have access to the Appellant's service records for review, so he would not have known that the Appellant was in service for a total of 40 days (and such was not indicated in the opinion).  He noted that the physical activity during basic training may have aggravated the Appellant's foot condition.  

The Board pointed out in September 2015 that basic training lasts an average of 10 weeks, per an internet search, and the Appellant was in service for approximately half that time.  The Board further noted that the service treatment report reviewed by the examiner did not mention flat feet, and instead focused solely on the Appellant's knees.  The Appellant reported to the March 2010 examiner that in-service complaints of significant complaints of knee and foot pain were ignored during his period of service, yet complaints of knee pain are clearly of record.  Foot complaints during his period of service, however, are absent.  Finally, and as noted by the RO in this case, the examiner's opinion was ultimately speculative in nature, as he opined only that the Appellant's condition may have been aggravated by service [emphasis added].

As noted by the most recent VA examiner, while the record does contain opinions favorable to the Appellant, such opinions essentially state that the Appellant's service exacerbated his condition and that 40 days of marching and standing would cause strain and changes in foot posture and symptoms.  These opinions, while carefully considered by the Board, are assigned less probative value because they are not supported by adequate rationale (as chronicled in detail by the October 2015 VA examiner), and there is no indication that these providers had the opportunity to review the Appellant's claims folder or service records.  Without such an opportunity, the opinions which theorize that the Appellant's brief service aggravated his current conditions (and that arch supports should have been provided) are merely speculative and apparently based on the Appellant's reported history.  Further, service medical records do not indicate an increase in severity during service and, although reported by the Appellant, the record does not contain evidence of treatment for flat feet until 20 years following separation.  This inconvenient fact is simply not addressed in the medical opinions from the private doctors.

In contrast, the October 2015 VA examination report is exceptionally thorough, includes a detailed recitation of the Appellant's period of service and post-service medical history, and considered all other opinions of record.  The Board places the most probative weight on this opinion for the foregoing reasons.

Importantly, the Board finds that the most probative evidence of record fails to demonstrate that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner.  Here, the Appellant never reported with foot pain during his period of active duty, he never complained of foot pain while reporting for any other medical disorder, he was not discharged as a result of a foot disorder, and he was not diagnosed with a chronic foot condition until two decades following service.  

Inasmuch as the Appellant is considered competent to report in-service foot pain, as discussed in detail below, such symptoms were found to be acute, temporary flare-ups by the most recent VA examiner of record (whose corresponding VA examination report has been deemed the most probative by the Board in this case).

With regard to the Appellant's statements during the course of his appeal in which he attributed his claimed condition to his brief stint in service, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Appellant is certainly competent to recount a history of foot pain as such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Appellant's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Appellant has asserted that his feet permanently worsened in service.  Yet, at a treatment session approximately two decades after service, the Appellant reported that the foot pain had only been present for approximately one year.  The Appellant's report to his doctor is given great weight as he was seeking treatment and therefore had a great incentive to accurately report his symptomatology, so as to receive the best care.  Thus, the lay testimony in this case most accurately suggests the onset of foot pain years after service. 
 
Therefore, the presumption of aggravation under section 1153 has not arisen in this case, and the Board does not bear the burden to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.  See Wagner. 

With regard to suggesting a worsening of the underlying congenital foot deformity, the Appellant lacks the medical training to opine on such a medically complex question.  Moreover, his opinion was specifically contradicted by the most probative medical evidence of record.  

In sum, the more probative and competent evidence is against a finding that the Appellant's claimed disorder was caused or aggravated during his period of active duty.  Again, the Board notes that the Appellant's service treatment records are silent as to a diagnosis of any chronic foot disorder.   Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Appellant's claim, and as such entitlement to service connection for a disorder of the bilateral feet is denied.


ORDER

Service connection for bilateral foot disorder, to include plantar fasciitis and pes planus, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


